Case: 09-60788        Document: 00511223963       Page: 1    Date Filed: 09/02/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         September 2, 2010

                                          No. 09-60788                      Lyle W. Cayce
                                        Summary Calendar                         Clerk



In the Matter of: SUSAN LISA CAMPBELL,

                 Debtor
---------------------------------------------------

SUSAN LISA CAMPBELL, also known as Lisa Caskill,

                Appellant

v.

R. MICHAEL BOLEN,

                Appellee




                      Appeal from the United States District Court
                        for the Northern District of Mississippi
                                 USDC No. 2:09-cv-25


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60788     Document: 00511223963      Page: 2     Date Filed: 09/02/2010

                                    No. 09-60788

        William Cohn, the attorney for the debtor-appellant, Susan Lisa Campbell,
appeals an order of the United States Bankruptcy Court for the Northern
District of Mississippi. That court ruled that pursuant to Uniform Local Rule
83.1, adopted in 2006—requiring persons be admitted to the Mississippi bar in
order    to   be   admitted   to   practice   before   the   Northern    District     of
Mississippi—Cohn shall only be allowed to practice before the Northern District
“upon admission pro hac vice.” Cohn acknowledges that he has never been
admitted to the Mississippi bar, although according to documents submitted to
this court, he was admitted to practice before the Northern District of
Mississippi in 1982. The bankruptcy court’s order was affirmed by the District
Court for the Northern District of Mississippi.
        Any argument Cohn could have raised before this court is waived.
“Generally speaking, a[n] [appellant] waives an issue if he fails to adequately
brief it.” United States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001). Under the
Federal Rules of Appellate Procedure, a brief must contain the “appellant’s
contentions and the reasons for them, with citations to the authorities and parts
of the record on which the appellant relies; and . . . for each issue, a concise
statement of the applicable standard of review.” Fed. R. App. P. 28(a)(9).
        Ironically for an attorney seeking to defend his right to practice before a
federal court, Cohn fails to provide any standard of review. Although his brief
does contain a section titled “Standard of Review,” it is void of any authority or
discussion of how we might analyze the case in light of the arguments and
rulings below. From his two and a half page argument section we can surmise
three possible bases that Cohn intends to suggest justify reversal: that the
bankruptcy court’s order violates (1) the Due Process Clause; (2) the Ex Post
Facto Clause; and (3) the general rules against statutory retroactivity. He cites
no authority, beyond the Constitution, in support of his Due Process Clause
argument. The citations he provides in support of his Ex Post Facto Clause

                                          2
   Case: 09-60788    Document: 00511223963      Page: 3   Date Filed: 09/02/2010

                                  No. 09-60788

argument comport with no system of citation of which we are aware and change
from paragraph to paragraph. Further, he makes no effort to rebut the district
court’s conclusion that the order is “civil and regulatory in nature” and thus the
Ex Post Facto Clause is inapplicable. His only reasoning in support of his
retroactivity argument is that Uniform Local Rule 83.1 is “not a judicial decision,
but is a regulation.” While we will liberally construe a pro se petitioner’s brief,
we have no such obligation to an attorney seeking to defend his admission to a
federal bar. Accordingly, we conclude that the arguments on appeal have been
waived and therefore DISMISS the appeal.




                                        3